STONE, C. J.
We hold it to be very clear that, after the sheriff accepted and approved one bond from Henry Wright, for his appearance to answer the indictment preferred against him, his power in the premises was exhausted, unless Wright’s bail had first surrendered him back into custody. — Code of 1886, §§ 4429-30. The second bond was unauthorized. We think, moreover, it would greatly imperil the public service, if a sheriff, after accepting one such bond, could be permitted to cancel that one and accept another in the place of it. It is certainly a grave question if a bond, taken as the second one was, is not without consideration and void. There was certainly no authority in the law for taking it.
The other objection urged is equally groundless. The statute — Code of 1852, § 3683; Code of 1886, § 4428 — provides that “no bail is discharged by reason of . . there not being the requisite number of bail, or by reason of any other agreement than is expressed in the undertaking.” This statute has been in force ever since the Code of 1852 went into operation.
There is no error in the record.
Affirmed.